IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT

                             _____________________

                                  No. 99-50997
                                Summary Calendar
                             _____________________


      SUSAN HOLMES; ROBERT HAZMARK; BOBBY J. MILLS;
      JOHN THOMAS PAEZ; DARYL WARE; JIM WADE;
      THOM HOLMES; DONNA HAZMARK; PATRICK HURD;
      DEBORAH WARE; ROBERT FRIAS; DANE SMITH;
      AMERICAN CONSTITUTION PARTY OF TEXAS,

                                                   Plaintiffs-Appellants,

                                      versus

      ALBERTO R. GONZALES, Secretary of State;
      ANN McGEEHAN, Director of Elections,

                                                   Defendants-Appellees.

          _______________________________________________________

                  Appeal from the United States District Court for
                           the Western District of Texas
                          (USDC No. A-98-CV-600-SS)
          _______________________________________________________
                                October 25, 2000

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
      Plaintiffs are members and candidates of the American Constitutionalist

Party. They filed suit in 1998 seeking permanent and temporary injunctions

ordering that Constitutionalist candidates for district offices in Texas be named as

party candidates on the general election ballot. The plaintiffs also sought a

declaration that certain provisions of the Texas Election Code were unconstitutional.

After the motion for preliminary injunction was denied, the suit went to a bench

trial. In September of 1999 the district court entered a take-nothing judgment in

favor of the defendants, who were Texas election officials. Plaintiffs appealed that

judgment. This Court then ordered a limited remand for purposes of clarification.

On August 14, 2000 the district court issued an order supplementing its earlier

opinion. Plaintiffs appeal the original judgment and the supplemental order.

      We agree with the district court that the state has a compelling interest in

requiring a preliminary showing of a significant modicum of support before a party

can be listed on the ballot. See Jenness v. Fortson, 403 U.S. 431, 442 (1971). A

district candidate seeking to run as a party candidate must produce a list of

convention participants, or obtain the signatures, of a number equal to at least one

percent of the total number of votes received by all candidates for governor in the

most recent election. See TEX. ELEC. CODE §§ 181.003; 181.005(a); 181.006. We

agree with the district court that this requirement is narrowly tailored towards

                                           2
ensuring that a party seeking to place district candidates on the ballot has a

modicum of support within the state.

      AFFIRMED.




                                           3